374 S.E.2d 275 (1988)
323 N.C. 617
Loris M. PIEPER, Petitioner,
v.
Gary L. PIEPER, Respondent.
No. 303PA88.
Supreme Court of North Carolina.
December 8, 1988.
*276 Lacy H. Thornburg, Atty. Gen. by T. Byron Smith, Asst. Atty. Gen., Raleigh, for petitioner-appellant.
Petree Stockton & Robinson by David B. Hamilton and Peter E. Lane, Charlotte, for respondent-appellee.
PER CURIAM.
We affirm the result reached by the Court of Appeals but conclude that its supporting reasoning is overly broad. The Court of Appeals reasoned that since the out-of-state (Iowa) enforcement order could not have been rendered in North Carolina it cannot be enforced here under our Uniform Reciprocal Enforcement of Support Act (URESA). The Court of Appeals said, "Only support decrees that could have been rendered under the laws of our State can be enforced via URESA in North Carolina." 90 N.C.App. at 407, 368 S.E.2d at 424.
North Carolina's version of URESA provides in part:
Duties of support applicable under this Chapter are those imposed or imposable under the laws of any state where the obligor was present during the period or any part of the period for which support is sought. The obligor is presumed to have been present in the responding state during the period for which support is sought until otherwise shown.
N.C.G.S. § 52A-8. Under this statute it is the law of the "state where the obligor was present during the period or any part of the period for which support is sought" that controls what duties of support may be enforced in North Carolina. The statute further establishes a presumption that the obligor was present in the responding state.
In this case petitioner made no allegation or contention at trial regarding respondent obligor's presence during the legally material times provided for in the statute. The presumption that he was present in North Carolina during these times thus prevails. Further, there is an uncontested finding in the trial court's order of dismissal that respondent obligor "has been a resident of North Carolina since 1975." This period of time covers the legally material times provided for in the statute. It is for this reason that only duties of support imposable under North Carolina law may be enforced through our URESA against this respondent obligor. For this reason the decision of the Court of Appeals is
AFFIRMED.